Citation Nr: 0011600	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-13 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
valvular heart disease, status-post aortic and mitral valve 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel




INTRODUCTION

The appellant had active military service from August 1937 to 
June 1941, and from May 1942 to February 1958.

This appeal arises from a timely filed notice of disagreement 
(NOD) received in March 1996.

When the RO scheduled the appellant's March 1997 examination, 
it requested that the examiner review the file and provide an 
opinion as to whether the appellant's cardiovascular disease 
was related to his rheumatic valvular heart disease, and 
apparent transient ischemic attacks (TIA's).  The VA examiner 
in March 1997 did not provide the requested opinion, and 
neither did the VA examiner in August 1997, or the official 
examination in September 1999.  In spite of the RO's good 
faith attempts, the medical providers did not provide the 
requested cardiovascular opinion, although there was an 
opinion as to hypoxemic encephalopathy.  In light of the 
appellant's age, the time lapsed since the request, and the 
appellant's reluctance to participate in further testing, the 
Board will proceed on the evidence of record.

In regard to the medical opinion that the appellant's 
hypoxemic encephalopathy is related to heart valve 
replacement, and the separate opinion that his complex 
partial seizures started with small stroke during cardiac 
valve surgery, the Board of Veterans' Appeals (Board) directs 
the RO attention to these competent medical opinions for 
review and further adjudicative action. 


FINDINGS OF FACT

1.  The service connected valvular heart disease, status-post 
aortic and mitral valve replacement is principally manifested 
by systolic murmur, atrial fibrillation, and shortness of 
breath, Class III, New York Heart Association (NYHA).

2.  Substantially gainful employment is precluded by the 
symptomatology related to the appellant's service-connected 
valvular heart disease.


CONCLUSION OF LAW

A 60 percent evaluation is warranted for valvular heart 
disease, status-post aortic and mitral valve replacement; the 
appellant is unemployable due to service-connected heart 
disease.38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.340, 3.341, 4.10, 4.16, 4.105, 
Diagnostic Code 7000 (before and after January 12, 1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A claim for an increased rating is a new claim.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991) Marcoux v. 
Brown, 10 Vet. App. 3 (1996).

Heart valve replacement (prosthesis);  For one year following 
implantation of prosthetic valve, a 100 percent rating is 
granted.  Thereafter it is rated as rheumatic heart disease, 
with a minimum 30percent rating.  38 C.F.R. § 4.104 
Diagnostic Code 7016 (1999).

Valvular heart disease (including rheumatic heart disease):  
During active infection with valvular heart damage and for 
three months following cessation of therapy for the active 
infection, a 100 percent rating is assigned.  Thereafter, 
with valvular heart disease (documented by findings on 
physical examination and either echocardiogram, Doppler 
echocardiogram, or cardiac catheterization) resulting in: 
Chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, a 100 percent rating is 
assigned.  Where there is more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a 60 percent rating is warranted.  With a workload 
of greater than 5 METs but not greater than 7 METs, results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray, a 30 percent evaluation 
is granted.  A workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required, a 
10 percent rating is assigned.  38 C.F.R. § 4.104 Diagnostic 
Code 7000 (effective January 12, 1998).

Inactive rheumatic heart disease.  Manifested by definite 
enlargement of the heart confirmed by roentgenogram and 
clinically; dyspnea on slight exertion; rales, pretibial 
pitting at the end of the day or other definite signs of 
beginning congestive failure; more than sedentary employment 
is precluded, a 100 percent rating is assigned.  With the 
heart definitely enlarged; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; more than light manual labor is precluded, a 60 
percent rating is warranted.  From the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestation, during the 
episode or recurrence, for 3 years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart, a 30 percent evaluation is assigned.  38 C.F.R. 
§ 4.104 Diagnostic Code 7000 (in effect prior to January 12, 
1998).

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders in what was apparently a claim for 
increase involving PTSD.  (The Board notes that the facts 
presented in Rhodan and its companion Haywood were not clear 
as to whether the appeals arose from original claims or were 
claims for increase.)  The Court held:


	Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to which 
version was applicable at the time of either 
[Board] decision at issue here.  It is well 
settled that the rulemaking procedures of the 
Administrative Procedure Act (APA), 5 U.S.C. 
§§ 552, 553, govern the VA regulatory 
process. See 38 U.S.C. § 501(c), (d); Fugere 
v. Derwinski, 1 Vet. App. 103, 107 (1990). 
Sections 553(d) and 552(a)(1)(D) of title 5 
mandate, absent some specific exceptions 
listed at § 553(d)(1)-(3), that the effective 
date of a regulation must be 30 days after 
the date of publication of the adopted 
regulation in the Federal Register.  Until 
the statutory 30 days have passed, the 
regulation is not lawfully effective. See 
Rowell v. Andrus, 631 F.2d 699, 704 (10th 
Cir. 1980).  Thus, prior to November 7, 1996, 
the revised regulations at issue here were 
not lawfully effective.

	Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary adopted 
the revised mental disorder rating schedule 
and published it in the Federal Register, the 
publication clearly stated an effective date 
of November 7, 1996.  Because the revised 
regulations expressly stated an effective 
date and contained no provision for 
retroactive applicability, it is evident that 
the Secretary intended to apply those 
regulations only as of the effective date. 
See Allin v. Brown, 6 Vet. App. 207, 211 
(1994). 

	The Secretary's legal obligation to 
apply November 7, 1996, as the effective date 
of the revised regulations prevents the 
application, prior to that effective date, of 
the liberalizing law rule stated in Karnas. 
"[W]here compensation, dependency and 
indemnity compensation, or pension is awarded 
or increased pursuant to any Act or 
administrative issue, the effective date of 
such an award or increase. . . shall not be 
earlier than the effective date of the Act or 
administrative issue."  38 U.S.C. § 5110(g).  
This effective date rule prevents the 
application of a later, liberalizing law to a 
claim prior to the effective date of the 
liberalizing law. See DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a 
retroactive award prior to the effective date 
of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  Accordingly, the Court 
holds that for any date prior to November 7, 
1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.

Under this analysis, the claimant as a matter of law could 
not receive a rating on the basis of the revised criteria 
prior to November 7, 1996.  

The Board notes that subsequently, the United States Court of 
Appeals for the Federal Circuit vacated Rhodan in Haywood v. 
West, No. 99-7056 (Fed Cir. October 28, 1999).  Haywood 
involved an appeal over the issue of entitlement to fees and 
costs under the Equal Access to Justice Act.  Haywood argued 
that the government's position was not substantially 
justified because the Board did not sua sponte reconsider its 
decision following a change in the applicable law that 
occurred during his 120-day period for appeal following the 
date of the Board's decision.  The Federal Circuit expressly 
noted that it was vacating Rhodan and remanding to the Court 
for adjudication of the statutory challenge raised by Mr. 
Haywood concerning the "putative" duty of the Board to sua 
sponte reconsider its decision, and "[t]he only thing we 
decide in this opinion is that the case is remanded for 
further adjudication" by the Court.   In light of these 
circumstances, the Board acknowledges that Rhodan is not 
currently a controlling precedent, however, the Board finds 
the statutory analysis persuasive as to whether rating 
criteria are retroactively applicable prior to their 
effective dates.  Nothing argued or decided in Haywood 
facially challenges the analysis as to the retroactive 
applicability of the change in the rating criteria.   

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (1999).

Subject to stated limitations, total-disability compensation 
ratings may be assigned under the provisions of Sec. 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (1999).  



(a) Total disability ratings-
    (1) General.  Total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation. Total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.
    (2) Schedule for rating disabilities.  Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation or, with less disability, where the 
requirements of paragraph 16, page 5 of the rating schedule 
are present or where, in pension cases, the requirements of 
paragraph 17, page 5 of the schedule are met.
    (3) Ratings of total disability on history.  In the case 
of disabilities which have undergone some recent improvement, 
a rating of total disability may be made, provided:
    (i) That the disability must in the past have been of 
sufficient severity to warrant a total disability rating;
    (ii) That it must have required extended, continuous, or 
intermittent hospitalization, or have produced total 
industrial incapacity for at least 1 year, or be subject to 
recurring, severe, frequent, or prolonged exacerbations; and
    (iii) That it must be the opinion of the rating agency 
that despite the recent improvement of the physical 
condition, the veteran will be unable to effect an adjustment 
into a substantially gainful occupation.  Due consideration 
will be given to the frequency and duration of totally 
incapacitating exacerbations since incurrence of the original 
disease or injury, and to periods of hospitalization for 
treatment in determining whether the average person could 
have reestablished himself or herself in a substantially 
gainful occupation.
    (b) Permanent total disability.  Permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  The permanent loss or loss of use of both 
hands, or of both feet, or of one hand and one foot, or of 
the sight of both eyes, or becoming permanently helpless or 
bedridden constitutes permanent total disability.  Diseases 
and injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  Permanent total disability ratings may 
not be granted as a result of any incapacity from acute 
infectious disease, accident, or injury, unless there is 
present one of the recognized combinations or permanent loss 
of use of extremities or sight, or the person is in the 
strict sense permanently helpless or bedridden, or when it is 
reasonably certain that a subsidence of the acute or 
temporary symptoms will be followed by irreducible totality 
of disability by way of residuals.  The age of the disabled 
person may be considered in determining permanence.  
38 C.F.R. §  3.340 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  38 C.F.R. § 4.10 (1999).


Factual Background

The appellant was found to have, and was treated for, 
valvular heart disease in service.  By rating action in 
September 1970, service connection was established for 
valvular heart disease with mitral stenosis and aortic 
insufficiency, rated 10 percent.  The Board, in a 
determination in January 1976, granted a 30 percent 
evaluation for the service-connected valvular heart disease 
with mitral stenosis and aortic insufficiency.

In 1991 the appellant submitted medical evidence showing 
porcine aortic valve replacement 12 years before, and aortic 
valve replacement, right mitral valve replacement, and 
coronary artery bypass times one in March 1991.  A rating 
action in February 1992 granted a temporary total rating from 
March 1991 to June 1992, with the preexisting 30 percent 
evaluation reassigned at that time.  

In January 1994 the appellant reopened his claim for 
increased disability benefits for his service-connected heart 
disease.  Received in support of his claim in May 1994 were 
copies of records of private medical treatment for the 
appellant from 1991 to 1994.  In December 1993 it was 
recorded that the appellant stated that he had been having 
increasing shortness of breath on minimal exertion.  He was 
very tired just taking out the trash.  At night he also had 
occasional shortness of breath requiring him to sit on the 
edge of his bed.  Examination showed regular heart rate and 
rhythm, 3/6-holosystolic murmur at the right upper sternal 
border and lower left sternal border, and prosthetic valve 
sounds.  Chest x-ray revealed enlarged cardiac silhouette 
with clear lung fields and hyperexpanded lungs.  An EKG 
(electrocardiogram) revealed atrial fibrillation.  The 
examination impression was atrial fibrillation, with likely 
enlarged left atrium secondary to his mitral valve disease.  
Therefore there would be no attempt to place him back into 
normal sinus rhythm.  He was placed on Digoxin in an effort 
to control his ventricular response to atrial fibrillation.  
It was noted that this would undoubtedly cause him to have 
increased shortness of breath and symptoms of fatigue.  

When examined by the VA in September 1994, the appellant 
reported fatigue, shortness of breath (SOB) with mild 
exertion and activities of daily living.  Occasional chest 
pain was also noted.  X-ray study of the heart showed status 
post coronary artery bypass grafts with enlarged right heart; 
and calcification of the mitral valve annulus and possible 
leaflets with possible calcification in the aortic valve.  
The diagnosis was rheumatic heart disease with AVR (aortic 
valve replacement) and MVR (mitral valve replacement) both 
functioning satisfactorily; and CAD (coronary artery disease) 
with previous CABG (coronary artery bypass graft) and stable 
Class II symptoms.  

Private medical records reveal a "stress echo" in April 
1995.  The stress echo showed no evidence for ischemic heart 
disease.  He had normal left ventricular ejection fraction at 
65 percent.  On Doppler he had moderate to severe tricuspid 
regurgitation.  The prosthetic aortic and mitral valves were 
visualized and appear to be working well.  

Dr. Woodling, in a statement dated March 21, 1995, reported 
that the appellant was his regular patient for over 15 years, 
had recently undergone a second valve replacement and was 
doing fairly well.  A complication was significant shortness 
of breath with respiratory compromise and an arrhythmia that 
developed following his first valve replacement in March 
1979.  Also significant was his seizure disorder that had 
been difficult to control and was being treated at this time 
with high doses of Phenobarbital because of his intolerance 
to Tegretol and Dilantin.  

It was recorded that a recent chest x-ray showed left 
ventricular hypertrophy and segmental atelectasis.  Pulmonary 
function studies in 1994 confirmed obstructive disease.  It 
was recorded that the appellant had confirmed cardiomegaly, 
dyspnea with associated diminished pulmonary function 
studies, and atrial fibrillation/flutter caused by valvular 
replacement.

N. Friedman, M. D., November 8, 1996, reported following the 
appellant for coronary artery disease.  It was noted that he 
had previous coronary bypass in 1979 and required repeat 
coronary bypass in 1991, due to development of 
atherosclerotic disease in his coronary grafts.  At the time 
of the 1991 surgery he also required aortic and mitral valve 
replacement with St. Jude prosthetic valves.  The appellant 
also had residual cardiac dysfunction due to his coronary 
disease.  On chest x-ray on November 7, 1996, he had evidence 
of cardiac enlargement, and EKG showed chronic atrial 
fibrillation.  It was opined that the appellant clearly had 
complex and complicated coronary artery disease with valvular 
disease, and in Dr. Friedman's opinion the appellant was 
totally disabled due to his cardiac conditions.  

A cardiovascular treadmill stress test, dated November 25, 
1996, on referral by Dr. Friedman, indicated that the 
appellant performed the stress test to a workload of 7 METs 
(metabolic equivalents-multiples of resting oxygen uptake), 
at which time he developed leg fatigue and dyspnea, achieved 
maximal heart rate of 113 bpm (beats per minute), equal to 80 
percent of age-predicted maximal heart rate.  Occasional 
premature ventricular beats were seen at rest.  They did not 
occur during exercise.  The appellant experienced no chest 
pain.  The systolic blood pressure response was at the upper 
limit of normal, 200 mmHg (millimeters of Mercury).  There 
was no diastolic hypertension.  

Chest x-ray for the appellant December 13, 1996, showed no 
significant changes since November 7, 1996.  There were 
changes characteristic of COPD (chronic obstructive pulmonary 
disease), and heart size was upper limits of normal.  

In file is what appears to be a FAX copy of a VA examination 
form, from Dr. Friedman.  The physical examination apparently 
was performed in March 1997, and the diagnosis was post-
aortic and mitral valve replacement, post-coronary bypass; 
known valvular regurgitation resolved; known angina; and COPD 
with limiting dyspnea on exertion.  

VA cardiovascular examination, March 6, 1996, showed a 
diagnosis of no evidence of peripheral arterial or venous 
insufficiency.

A March 11, 1997, EKG showed atrial fibrillation, nonspecific 
ST and T wave abnormality, probably digitalis effect.  A VA 
Pace Clinic record, dated March 11, 1997, noted that 
currently the appellant was SOB after walking 1/4 of a mile, 
and climbing 3 steps.  He had 2 pillow orthopnea, and PND 
(paroxysmal nocturnal dyspnea) about once in 2 days.  No 
definite angina was reported.  The assessment noted his past 
valve replacement, and noted that currently he had Class III 
symptoms of valvular heart disease.  Chest x-ray, verified 
March 17, 1996, included impressions of COPD, post-CABG 
status with extensive calcification of the mitral annulus 
with no change in the left mid lung field seen in 1994.  

The appellant was provided VA examination in August 1997.  
The claims file was reviewed.  It was noted that the 
appellant had complained of worsening shortness of breath 
over the past 6 months with rest and with exertion.  He could 
walk in a slow pace and walk anywhere from one half to one 
block total.  He had no angina.  Physical examination showed 
blood pressure within normal limits, lying, sitting and 
standing.  There was no evidence of congestive heart failure.  
Chest x-ray showed no cardiomegaly or pericardial adhesions.  
An EKG showed atrial fibrillation, and chest x-ray showed 
COPD, and post CABG with extensive calcification of the 
mitral annulus.  The diagnoses were valve replacement 
secondary to rheumatic fever; coronary bypass grafts 
secondary to coronary artery disease; and increased shortness 
of breath, probably secondary to valvular disease.  It was 
noted that the appellant met the New York Heart Association 
Class III (patients with cardiac disease producing marked 
limitation of activity.  Less than ordinary physical activity 
causes symptoms.) for shortness of breath; and he could not 
have employability due to this Class III NYHA (New York Heart 
Association) situation secondary to symptomatology, or his 
symptoms.  Copies of the March EKG and chest x-ray were 
associated with the examination.  

The appellant was provided official examination September 20, 
1999.  A brief background on the appellant was given.  It was 
noted that he had been hospitalized multiple times for 
uncontrolled seizures and congestive heart failure.  A review 
of the cardiopulmonary system showed no history of myocardial 
infarction, congestive heart failure, leg edema, paroxysmal 
nocturnal dyspnea, but he did have history of mild COPD and 
chronic bronchitis.  Physical examination showed a systolic 
murmur grade I-II located mostly at the apex and at the 
second right intercostal space radiating to the suprasternal 
notch.  The diagnostic impressions were status-post aortic 
and mitral valve replacement; status-post coronary artery 
bypass graft; and history of hypoxemic encephalopathy.  The 
plan was to have a treadmill test, 24-hour Holter monitor, 2-
D echo and Doppler studies, panel 32, CBC and UA.

A local medical doctor, on a prescription form, dated 
September 27, 199, noted that the appellant was unable to 
work with partial complex seizures that started with small 
stroke during cardiac valve surgery in 1979.

An October 27, 1999 addendum to the September 20, 1997 
examination, noted that the appellant declined to undergo any 
of the planed tests because he was apparently told by his 
treating physician that these tests "are contraindicated to 
his mechanical heart valve."  In the absence of the testing, 
the doctor could not estimate the METs level for the 
appellant.

Dr. L. Lalama, in a statement dated October 12, 1999, noted 
that the appellant's medical records were reviewed in 
conjunction with the September examination, and the hypoxemic 
encephalopathy is related to the heart valve replacement.  


Analysis

In this instance the appellant has the advantage of being 
able to be evaluated under both the old and new rating 
criteria. 

It is not possible to rate the appellant's current valvular 
heart disease under the new rating criteria, as he declined 
testing that would show METs and ejection fraction.  The 
treadmill testing in 1996 and stress echo in 1995 did not 
reveal limits that would support an increased rating under 
the new criteria; however those tests are several years old 
and do not appear to be reflective of his current level of 
disability.  

There is some conflicting information concerning the 
appellant's valvular heart disease.  In regard to the 
appellant's heart size, a December 1993 study reported 
enlarged cardiac silhouette.  A September 1994 x-ray study 
was interpreted as showing enlarged right heart, and 
pulmonary function studies in 1994 noted that the appellant 
had confirmed cardiomegaly.  Chest x-ray in November 1996 
noted evidence of cardiac enlargement.  A December 1996 study 
was interpreted as showing heart size in upper limits of 
normal.  Finally, in August 1997 it was reported that chest 
x-ray showed no cardiomegaly.  It would appear that any heart 
enlargement depends upon who is reviewing the appellant's x-
rays studies, and a reasonable doubt is raised in regard to 
the appellant's heart enlargement.  38 C.F.R. § 3.102 (1999).

Another gauge of the appellant's valvular heart disease is 
SOB.  In December 1993 it was reported that he had increasing 
shortness of breath on minimal exertion.  It was noted that 
he was prescribed medication for his atrial fibrillation, of 
which there is no controversy, that would cause him to have 
increasing shortness of breath and symptoms of fatigue.  
Fatigue and SOB with mild exertion was reported in September 
1994.  Dr. Woodling in March 1995 noted that a complication 
was significant shortness of breath with respiratory 
compromise following valve replacement in 1979.  A treadmill 
test in November 1996 showed a workload of 7 METs at which 
time the appellant developed leg fatigue and dyspnea.  In 
March 1997, the appellant was SOB after walking 1/4 of a mile, 
climbing 3 steps, and he had 2 pillow orthopnea and PND about 
once in 2 days.  He was said to have Class III symptoms of 
valvular heart disease.  An August 1997 examination noted 
worsening shortness of breath over the past 6 months with 
rest and with exertion.  It was reported that he could walk 
in a slow pace and walk anywhere from one half to one block 
total.  It was reported that his increased shortness of 
breath, was probably secondary to valvular disease, and it 
was noted that he met the NYHA Class III for shortness of 
breath.  

In applying the old rating criteria for a 60 percent 
evaluation, there should be definitely enlarged heart, severe 
dyspnea on exertion, elevation of systolic blood pressure, 
arrhythmias, and more than light manual labor precluded.  The 
appellant definitely has atrial fibrillation related to his 
valvular heart disease, and his SOB results in marked 
limitation of physical activity.  If the controversy over the 
appellant's heart enlargement were resolved in his favor, he 
would meet 4 of the 5 requirements for the 60 percent 
evaluation.  The Board finds that the appellant's current 
symptomatology more nearly approximates the requirement for 
the 60 percent evaluation.  38 C.F.R. § 4.7 (1999).  

The appellant does not meet the requirement for a 100 percent 
evaluation under the old criteria a he does not have dyspnea 
on slight exertion, rales, pretibial pitting at the end of 
the day, or other definite signs of beginning congestive 
failure.  

In regard to the 60 percent evaluation, the Board finds that 
the Class III functional ability related to his service-
connected heart disease renders it impossible for the 
appellant to follow substantially gainful employment, without 
regard to his age.  The VA examiner in August 1997 pointed 
out that the appellant met the NYHA Class III for shortness 
of breath and he could not have employability due to his 
Class III situation.  The appellant meets the requirements 
for a total rating based on individual unemployability due to 
service-connected disability.


ORDER

A 60 percent evaluation for valvular heart disease, status-
post aortic and mitral valve replacement, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 


